Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 1 of 18 PageID #: 318




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

 AVIVA STAHL,

       Plaintiff,

       v.                                         No. 19-CV-4142 (BMC)

 FEDERAL BUREAU OF PRISONS, and
 DEPARTMENT OF JUSTICE,

       Defendants.


                    SUPPLEMENTAL DECLARATION OF JAMES PHELPS

      I, James Phelps, do hereby declare and state as follows:

1.    On December 18, 2019, I executed a declaration in the above-captioned case concerning

      Bureau of Prisons [“BOP”] procedures and protocols related to hunger strikes and

      calculated uses of force, and explaining and justifying BOP’s withholding of the videos at

      issue in this case, including the techniques and procedures for law enforcement

      investigations depicted therein.

2.    Since the time of my previous declaration, I was promoted to Associate Warden for the

      BOP at the United States Penitentiary II, in Coleman, Florida, where I am currently

      employed. The statements made herein are based on my review of the official files and

      records of the BOP to which I have authorized access, and on my personal knowledge and

      experience acquired through the performance of my official duties over the course of

      several years with the BOP.

3.    I supplement my previous declaration of December 18, 2019, to respond to a number of

      incorrect statements and arguments the Plaintiff made in responding to the Government’s

      motion for summary judgment.


                                              1
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 2 of 18 PageID #: 319




The Security and Law Enforcement Implications of Inmate Hunger Strikes

4.     To begin, Plaintiff repeatedly characterizes the actions of inmate Salameh during his time

       at Florence ADX as “peaceful hunger strikes.” In a correctional setting, however, there is

       no such thing as a “peaceful” hunger strike. While engaging in a hunger strike does not

       necessarily involve a physical altercation, hunger strikes in a correctional setting pose as

       much, if not more, of a security risk as do other types of inmate resistance.

5.     Setting aside situations where the inmate is mentally ill (which I do not understand is the

       case for inmate Salameh), engaging in an intentional hunger strike is a form of

       insubordination – a deliberate attempt by an inmate to upend the system of authority and

       rules within the institution, and a purposeful effort to undermine the institution’s ability to

       safely and effectively manage inmates in a correctional environment. Inmates engaging in

       intentional hunger strikes in federal correctional facilities are essentially attempting to

       exploit BOP’s statutory obligation to provide for their safekeeping, care, and subsistence

       to achieve their own ends. For example, they may use such strikes to try to manipulate

       BOP into loosening conditions of confinement that were imposed for legitimate reasons

       entirely consistent with BOP’s paramount law enforcement mission: to protect the public

       from persons charged with or convicted of offenses against the United States.

6.     Additionally, inmate hunger strikes – especially prolonged ones – have an inherently

       adverse impact on the normal operations of a correctional institution, as they consume a

       considerable amount of staff time and resources, are physically and mentally taxing on

       correctional and medical staff, take staff away from other vital security needs within the

       prison, and may influence other inmates to act or react in a negative or disruptive manner.

       This is especially true if multiple inmates in the same institution engage in simultaneous



                                                 2
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 3 of 18 PageID #: 320




         hunger strikes, whether as a result of deliberate coordination or due to copycat measures

         among inmates.

7.       The significant security and law enforcement considerations implicated by inmate hunger

         strikes are especially evident in the case of inmate Salameh. By way of background, inmate

         Salameh, a convicted international terrorist, is a high-risk, high-profile inmate, serving a

         sentence of 116 years, 11 months’ imprisonment for his involvement in the 1993 World

         Trade Center bombings, which killed six people and injured over 1,000. 1 Since the time

         inmate Salameh entered BOP custody, he has amassed more than thirty (30) incident

         reports for violations of BOP rules, including insolence, destroying property, assault,

         interfering with security devices, threatening bodily harm, and multiple violations for

         refusing to obey staff orders. See Inmate Discipline Data, attached hereto as Exhibit C.

8.       Moreover, during his time at Florence ADX, inmate Salameh continued to engage in or

         encourage criminal and terroristic behavior that threatened the public or compromised

         national security. As stated in media reports from March 2005 and subsequently confirmed

         in a September 2006 report of the Department of Justice [“DOJ”] Office of the Inspector

         General [“OIG”]:

                  [T]hree convicted terrorists, Mohammed Salameh, Mahmud Abouhalima,
                  and Nidal Ayyad, incarcerated at the Federal Bureau of Prisons’ (BOP)
                  Administrative Maximum facility (ADX) in Florence, Colorado, for the
                  1993 bombing of the World Trade Center, wrote over 90 letters to Islamic
                  extremists outside the prison between 2002 and 2004. These extremists
                  included inmates who are members of a Spanish terror cell with links to
                  other terrorists suspected in the March 11, 2004, terrorist attacks on Madrid
                  commuter trains. One of the letters from Salameh was found in the
                  possession of Mohamed Achraf, described as the leader of a radical Muslim
                  cell, who was charged in October 2004 in Spain for plotting to blow up the
                  National Justice Building in Madrid, which is Spain’s “nerve center” for
                  investigating Islamic terror. Salameh also praised Osama bin Laden as a

         1
          Pursuant to BOP policy, several groups of inmates have been identified as needing heightened or special
security monitoring, including inmates belonging to or leading gangs, as well as international or domestic terrorists.


                                                          3
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 4 of 18 PageID #: 321




                 hero in a letter sent to Arabic newspapers. According to the March 2005
                 news reports, at least 14 letters were exchanged between the three terrorists
                 in ADX Florence and the Spanish terror cell. In addition, 1 of the 17 people
                 arrested in Spain for recruiting suicide operatives used these letters in his
                 recruitment efforts.

        See “The Federal Bureau of Prisons’ Monitoring of Mail for High-Risk Inmates,”

        Evaluation and Inspections Report I-2006-009 (DOJ OIG Sep. 2006), available at

        https://oig.justice.gov/reports/BOP/e0609/index.htm, citing Lisa Myers, “Imprisoned

        Terrorists Still Advocating Terror,” www.msnbc.msn.com/id/7046691 (March 1, 2005);

        Lisa       Myers,        “Jihad       Letters        From       Prison       Went        Far,      Wide,”

        www.msnbc.msn.com/id/7140883 (March 9, 2005); and Associated Press, “Spain Says

        Terrorist Plotted ‘Biggest Blow,’” October 20, 2004, www.msnbc.msn.com/id/6282532

        (March 6, 2006).

9.      As further explained in the DOJ OIG report, when inmate Salameh and two other World

        Trade Center bombers incarcerated at Florence ADX were discovered in March 2005 to be

        corresponding with other Islamic extremists domestically and abroad, the Counterterrorism

        Section of DOJ’s Criminal Division drafted Special Administrative Measures (“SAMs”)

        for these three inmates, after receiving documentary justification from the FBI’s

        Counterterrorism Division. SAMs, approved by the Attorney General, may be applied to

        inmates whose communications require more restrictive conditions to prevent acts of

        violence and terrorism. See 28 C.F.R. § 501.3. 2 Under that regulation, the Attorney General



        2
          SAMs may be recommended on a case-by-case basis by the FBI and the prosecuting component within
DOJ, be it a U.S. Attorney’s Office or the Criminal or National Security Division, independently or jointly. These
recommendations are submitted to DOJ’s Office of Enforcement Operations [“OEO”], which after obtaining the
necessary supporting documentation prepares a memorandum to the Attorney General presenting the request and the
measures to be implemented. SAMs can be ordered for a year at a time and renewed at one-year intervals indefinitely.
The Attorney General approves all original impositions of SAMs, and the Assistant Attorney General for the Criminal
Division can approve extensions or modifications, with input from OEO, which determines the continued need for
special monitoring measures. See DOJ OIG Report; Department of Justice Manual §§ 9-24.100, 9-24.200.


                                                         4
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 5 of 18 PageID #: 322




         may authorize BOP to implement SAMs with respect to a specific inmate when “there is a

         substantial risk that a prisoner’s communications or contacts with persons could result in

         death or serious bodily injury to persons, or substantial damage to property that would

         entail the risk of death or serious bodily injury to persons.” The regulation further states

         that “these SAMs ordinarily may include housing the inmate in administrative detention

         and/or limiting certain privileges, including but not limited to, correspondence, visiting,

         interviews with representatives of the news media, and use of the telephone, as is

         reasonably necessary to protect persons against the risk of acts of violence or terrorism.”

         28 C.F.R. § 501.3. Inmates who are under SAMs are restricted to communications and

         visits with only immediate family members, and all such social communications are

         monitored by the FBI. 3

10.      Inmate Salameh was first informed that he had been placed on SAMs on March 18, 2005.

         See Exhibit D (attached). As stated in that notification, BOP adopted the SAMs “based on

         information of your proclivity for violence. There is a substantial risk that your

         communications or contacts with persons could result in death or serious bodily injury to

         persons, or substantial damage to property that would entail the risk of death or serious

         bodily injury to persons.” Exh. D. Shortly before the implementation of these SAMs,

         Salameh was notified on March 8, 2005, that he was being placed on restricted general

         correspondence pursuant to 28 C.F.R. § 540.15 because his “past pattern of utilizing

         general correspondence to attempt to correspond with other incarcerated persons poses a


         3
           The BOP forwards all mail to and from SAMs inmates to the FBI for analysis and approval. The FBI is
required to return the approved mail to the BOP for delivery to the inmate or addressee within 14 days. A period of
60 days is permitted if foreign language translation is required or if there is reasonable suspicion that a code was used
and decoding is required. Telephone calls must be monitored contemporaneously by the FBI and recorded. All calls
must be in English unless a fluent FBI translator is available to contemporaneously monitor the call. The FBI listens
later to the recordings to analyze whether the communication includes messages that solicit or encourage acts of
violence or other crimes or attempts to circumvent the SAMs. See DOJ OIG Report.


                                                           5
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 6 of 18 PageID #: 323




      special threat to security and good order of the institution, protection of the public, and

      national security insofar as [his] unlimited general written correspondence might facilitate

      further criminal or terrorist activity.” See Exhibit E (attached).

11.   The initial SAMs imposed on inmate Salameh in March 2005 were renewed each year

      thereafter until March 2016. On at least one occasion, inmate Salameh was disciplined for

      circumventing the SAMs, when he inappropriately provided information to his brother

      about the family of another inmate subject to SAMs. SAM inmates are explicitly prohibited

      from corresponding with other inmates within the institution and from relaying messages

      through their authorized contacts to unauthorized third parties. See Exhibit F (attached).

12.   The notification sent to inmate Salameh on March 30, 2011, informed him that the SAMs

      were being extended for another year, citing “your conduct since you have been placed

      under the SAM, in which you demonstrated a disregard for the SAM restrictions that have

      been imposed on you.” See Exhibit G. In addition to the communication with his brother

      described in the preceding paragraph, “the FBI reports that within approximately the last

      two years, you unsuccessfully sought to add twenty-six individuals to your contact list….

      Among these twenty-six individuals, five of the names and one of the telephone numbers

      appeared to be associated with terrorists or terrorist supporters.” Exh. G. The notification

      went on: “Most recently, during an annual SAM review meeting with you, the BOP, and

      the FBI in January 2011, you made several comments that indicate you continue to hold

      extremist and anti-American views…. You further stated that being imprisoned has not

      changed your ‘ideas as it does some inmates.’” Exh. G.

13.   The last SAM notification sent to inmate Salameh, dated March 23, 2015, mentions that

      “those who played a role in the 1993 attack [on the World Trade Center] are viewed as

      heroes by other Islamic extremists in their war against the United States. Your involvement

                                                 6
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 7 of 18 PageID #: 324




      in that attack demonstrates that you are a violent jihadist, committed to waging war on the

      United States, and that you are well-positioned to inspire others who share your views.”

      Exhibit H (attached). The notification cites Salameh’s “conduct while subject to SAM,

      including your repeated requests in recent years to have contact with individuals who raise,

      or appear to be associated with individuals who raise, national security concerns; your

      attempts to send a number of prohibited publications to your cousin; your two hunger

      strikes; your comments to BOP staff during a January 2011 meeting, in which you stated

      that being imprisoned had not changed your ‘ideals as it does some inmates’….” Exh. H.

      Also mentioned is a December 5, 2014, telephone call Salameh had with his brother, whom

      Salameh inappropriately instructed to convey a message to a lawyer in Jordan who was not

      an approved contact. Exh. H. As Salameh was told, these incidents “reinforce the need for

      continued imposition of your SAM” insofar as they “demonstrate that you continue to hold

      extremist and violent views.” Exh. H.

14.   Salameh’s dozens of hunger strikes during his time at Florence ADX must be understood

      in the context of this background. These repeated, extended acts of defiance are of a piece

      with his long history of correctional discipline for acts of insolence, destruction of property,

      assault, interfering with security devices, threatening bodily harm, and refusing to obey

      staff orders.

15.   More importantly, as the Plaintiff has herself reported based on her conversations with

      inmate Salameh, the sole purpose of Salameh’s hunger strikes was to try to manipulate

      BOP into lifting the SAMs. As the Plaintiff’s article states:

              On Salameh’s telling, it was the communication restrictions, not his three
              years under the extreme isolation, that drove him to stop eating. In March
              2005, without explanation, a group of guards took him to H Unit and handed
              him the gags he would live under for 11 years. Aside from his attorney,
              Salameh could communicate only with his parents and siblings. He could

                                                 7
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 8 of 18 PageID #: 325




             make one phone call each month and send one three-page, double-sided
             letter each week. The FBI monitored everything. He was barred from TV
             and radio news, and reading material had to be individually approved. The
             BOP “should call them punishment or torture, not ‘special administrative
             measures’ like it’s something nice,” Salameh said with a chuckle. “They are
             really devastating.” The men convicted alongside Salameh went on hunger
             strike right away to demand that their SAMs be lifted. He was more cautious
             and thought it through….

16.   Because the SAMs were imposed on inmate Salameh in response to his “proclivity for

      violence and … continuing espousal of jihadist views,” Exh. H, including his improper use

      of the mails to communicate with other international terrorists, and because by his own

      admission the sole purpose of his hunger strikes was to achieve the lifting of the SAMs, it

      is logical to assume that inmate Salameh’s motive in engaging in hunger strikes was to

      resume communicating with other international terrorists and individuals capable of

      undermining national security. These are hardly “peaceful” hunger strikes, therefore, and

      instead demonstrate the significant security and law enforcement considerations that

      inmate Salameh’s strikes implicated. The disruption to the institution as a result of these

      hunger strikes, as well as the risks associated with them, were extremely significant.

17.   In a declaration dated February 3, 2020, which Plaintiff submitted with her summary

      judgment papers, inmate Salameh claims that he never resisted a cell extraction,

      involuntary feeding, or involuntary rehydration procedure. This is both incorrect and

      irrelevant. As detailed in my previous declaration, I closely watched the use of force videos

      at issue in this case. Inmate Salameh clearly refused to submit to hand restraints and be

      removed from his cell voluntarily during the November 4, 2015, use of force. And on the

      second occasion, November 11, 2015, inmate Salameh is seen attempting to resist or reject

      efforts to subject him to involuntary nutrition by deliberately regurgitating or vomiting the

      supplement provided to him – behavior consistent with what Plaintiff herself describes


                                               8
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 9 of 18 PageID #: 326




       when she states in her article, in connection with an incident on March 20, 2006, that “as

       the Novasource, the nutritional supplement, trickled into his body, [Salameh] tightened his

       stomach and intentionally caused himself to vomit.” During both uses of force he refused

       to voluntarily accept medical treatment and was repeatedly verbally disrespectful to both

       medical and correctional staff. Although inmate Salameh was not physically assaultive

       during these calculated uses of force, his actions constituted noncompliance and active

       resistance, and they could have, at any moment, escalated to physical violence, especially

       given Salameh’s proclivity and past history. As I elaborate below, the potential for danger

       in use of force situations is the very reason BOP developed and utilizes the use of force

       techniques that are depicted in the videos.



The Law Enforcement Purpose of Calculated Uses of Force in Response to Inmate Hunger Strikes

18.    Plaintiff argues that there is no law enforcement purpose underlying the videos in question

       because involuntary hydration or nutrition in response to a hunger strike is a medical

       procedure rather than a law enforcement procedure. Plaintiff is incorrect.

19.    As explained in my initial declaration, this case implicates two distinct BOP Program

       Statements, each with a different focus. The focus of Program Statement PS 5562.05,

       Hunger Strikes (Exh. A to my initial declaration), is the preservation and protection of

       inmates’ lives in a humane and appropriate manner, in accordance with BOP’s statutory

       obligation of safekeeping. See 18 U.S.C. § 4042. The focus of BOP’s use of force policy,

       on the other hand, is gaining and maintaining control of noncompliant inmates so as to

       protect and ensure the safety of inmates, staff, and others, to prevent serious damage to

       property, and to ensure institution security and good order. See BOP Program Statement

       5566.06, Use of Force (Exh. B to my initial declaration). These two policies interact when

                                                9
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 10 of 18 PageID #: 327




       inmates engage in hunger strikes for such an extended period of time that a physician

       determines involuntary treatment is necessary to prevent death or permanent damage to an

       inmate’s health.

 20.   The decision to treat a hunger striking inmate is a medical decision, which the facility

       physician makes if he determines, after staff makes reasonable but unsuccessful efforts to

       convince the inmate to accept treatment voluntarily, that a medical necessity exists for

       immediate treatment of a life or permanent-health threatening situation. See ¶ 14 of my

       initial declaration. However, the involuntary nature of the treatment provided requires that

       it be administered in accordance with BOP’s calculated use of force protocols, which

       involve techniques and procedures for fulfilling BOP’s fundamental law enforcement and

       security objectives to safely manage noncompliant inmates.

 21.   Regardless of the nature of the noncompliance, whether it be an inmate refusing to accept

       food or medical treatment or an inmate physically resisting staff, BOP utilizes the same

       basic approach to calculated use of force within an institution. As with other calculated

       uses of force, there is no way to predict how a hunger striking inmate will react when

       confronted with an action to which he does not consent or with which he does not agree.

       Inmates such as Salameh, with a proclivity for violence and a long history of discipline for

       insubordination, insolence, destruction of property, assault, and threatening bodily harm,

       can be especially unpredictable, and must be handled with particular care.

 22.   In order to be prepared for any range of reactions, BOP uses security staff specifically

       trained in conflict avoidance and use of force techniques; BOP also ensures that they don

       protective clothing and equipment and are assigned specific yet coordinated duties to

       achieve immediate control of an inmate. See PS 5566.06, p. 5. In the event an inmate reacts

       negatively, by resisting or by attempting to assault staff (which, in my correctional

                                               10
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 11 of 18 PageID #: 328




       experience, occurs on a frequent basis), the use of force techniques help to mitigate any

       harm to the inmate himself, to the staff involved, and to other inmates in the area. These

       techniques and procedures also serve to prevent further disruption that could affect the

       security and order of the institution.

 23.   For these reasons, any calculated use of force within an institution, including in response

       to a hunger strike, is fundamentally a law enforcement procedure, in fulfillment of BOP’s

       paramount mission of protecting the public by detaining, instructing, and disciplining all

       persons charged with or convicted of offenses against the United States.



 The Law Enforcement Purpose of the Use of Force Videotapes

 24.   As discussed in my previous declaration, BOP policy requires calculated uses of force to

       be videotaped. The reason for the videotaping in the hunger strike context has nothing to

       do with the fact that an inmate is being given medical treatment to save his life and

       everything to do with the fact that it is a calculated use of force. Videotaping a calculated

       use of force serves several law enforcement and security purposes.

 25.   First, the original videotapes of a calculated use of force are maintained and secured as

       evidence in the appropriate Special Investigative Service [“SIS”] office. If the inmate

       commits a prohibited or criminal act during the calculated use of force, or during the

       incident that prompted the use of force, SIS may use the videos to investigate or pursue

       disciplinary actions or criminal prosecutions against inmates. In each institution, SIS is

       responsible for conducting inmate and staff investigations (including assisting in the

       investigation of criminal acts), gathering intelligence through monitoring of inmate




                                                11
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 12 of 18 PageID #: 329




          communications, 4 training staff on intelligence-gathering methods and issues, advising

          executive staff on security matters, and setting security policy. For inmates subject to

          SAMs, SIS is responsible for coordinating with the FBI to ensure that the restrictions in

          the SAMs are complied with. As part of this ongoing responsibility, SIS would take great

          interest in BOP’s response to an inmate subject to SAMs who engages in a hunger strike

          specifically to protest the SAMs, and would treat the video of any calculated use of force

          in response to such a hunger strike as part of its intelligence gathering as to that inmate.

 26.      Second, the videos can be used to protect staff against unfounded allegations of excessive

          force, but they also help to ensure that staff involved only use the amount of force necessary

          and appropriate to gain or maintain control of the situation. The videos are routinely

          reviewed by Executive staff at the institution and in the Regional Office, to ensure

          compliance with the use of force policy and the laws concerning use of force. If staff’s

          actions do not conform with BOP policy or with the laws concerning use of force, the

          videos may be used to pursue internal discipline or possible criminal prosecution of staff.

 27.      All of these purposes for videotaping the calculated use of force are related to BOP’s

          ultimate goal of maintaining safe, secure, and humane correctional environments, while

          ensuring the safety of staff and the protection of the public.



 The Techniques and Procedures Depicted in the Videos are Not in the Public Domain

 28.      Plaintiff states that the techniques and procedures depicted in the videos and described in

          my previous declaration have already been publicly disclosed. Again, this is incorrect.



          4
            To monitor inmate communications, SIS offices develop mail and telephone monitoring lists. The names
 of high-risk, terrorist, and other inmates who are suspected of criminal or suspicious activity within the institution are
 placed on the lists, and SIS monitors all of their mail and telephone communications.


                                                            12
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 13 of 18 PageID #: 330




 29.   As discussed extensively in my previous declaration, BOP has made its program statement

       concerning use of force publicly available, consistent with its obligations of transparency

       and accountability. While the general rules and procedures for using force have been

       disclosed, however, the operational details of how particular institutions use force to gain

       and maintain control of noncompliant inmates in specific situations have not.

 30.   For example, PS 5566.06 refers to a list of protective gear that may be equipped during a

       use of force, if the circumstances warrant it. See PS 5566.06 at 9. But that list, which cross-

       references 29 C.F.R. Part 2910, only pertains to equipment meant to protect staff from

       occupational health exposures such as to blood or infectious materials. The policy

       statement does not contain an exhaustive list of all equipment used by BOP staff in uses of

       force across the system, nor does the referenced list pertain to security equipment utilized

       in a correctional setting.

 31.   In addition, the publicly available policy statement does not detail the extensive training

       staff receive in order to participate in a calculated use of force; it does not describe in detail

       the duties and responsibilities to which each staff member is assigned in order to most

       effectively and efficiently gain and maintain control of a noncompliant inmate; and it does

       not specify or describe in detail the precise manner in which restraints are applied, or the

       specific manner in which inmates are extracted from their cells. Nor does it describe where

       or in what manner security equipment, such as restraints, keys, or other equipment, are to

       be secured or utilized during a use of force. None of this information is or should be in the

       public domain. In fact, Plaintiff agrees that certain aspects of a use of force, such as the

       location where keys are secured, are not, and should not be made, generally known to the

       public. See p. 15 of Plaintiff’s response.



                                                    13
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 14 of 18 PageID #: 331




 32.   As I exhaustively explained in my previous declaration, BOP has a legitimate and

       significant concern about the security risks resulting from inmates or the public learning of

       these specific details relating to uses of force. For example, inmates could utilize such

       information to discover potential weaknesses or shortcomings in the equipment BOP uses,

       leaving staff vulnerable to attacks in those areas, or they could use the information to

       develop countermeasures to remove the equipment or render it useless or less effective.

 33.   In addition, by seeing the precise types and locations of security equipment, including keys

       to restraints, inmate cells, and other secure areas, inmates could target those locations to

       gain access to such equipment, allowing them to evade use of force procedures, injure staff,

       tamper with prison security measures, or otherwise threaten the security of the institution.

       Inmates may also utilize such information to develop methods to avoid the proper

       application of restraints, or to anticipate and counteract staff’s actions, thereby

       circumventing staff’s efforts to secure, restrain, and/or maintain control of the inmate

       during such incidents.

 34.   Further, inmates could utilize such information to study BOP’s limitations or challenges in

       carrying out calculated uses of force or in responding to emergencies, including space

       constraints and vulnerabilities of security or medical equipment, which could then be used

       to take advantage of such limitations or to plan affirmative attacks on or undermine the

       BOP’s response efforts.

 35.   Contrary to Plaintiff’s suppositions, the physical layout of the specific areas within the

       secure confines of Florence ADX that are depicted in the videos are not available in any

       public forum. While I do not dispute that some photos or videos of a couple of discrete

       areas within Florence ADX may have been disclosed in the past, I can assert, without any

       doubt, that no videos or still images of areas within any correctional facility would be

                                                14
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 15 of 18 PageID #: 332




       released for public viewing unless an assessment has been made by trained and experienced

       staff that such limited disclosure would not adversely affect the security of the institution

       and the agency as a whole. This is consistent with BOP taking very seriously its obligation

       to protect the safety and security of its inmates, its staff, and the general public, as well as

       the orderly operation of its institutions. I can assert with equal confidence that no such

       assessment has ever been made with respect to the areas within Florence ADX depicted in

       the videos at issue here.

 36.   To the contrary, any review of the videos by trained correctional personnel would conclude

       (as my own review did) that disclosure of these videos would significantly compromise the

       security of the institution and the agency as a whole. I reiterate my statements from my

       previous declaration that release of this information could permit inmates to circumvent

       BOP security procedures by allowing them to learn how to navigate through or secure

       themselves within these areas undetected by staff, and/or to gain access to critical medical

       supplies or security equipment.

 37.   For this reason, the specific areas of Florence ADX and the security and medical equipment

       seen on the use of force videos at issue in this case have never been previously released in

       any public forum. Nor should they be.



 Risk of Harm to BOP Staff

 38.   Lastly, I renew and elaborate the concerns stated in my previous declaration pertaining to

       the risk of harm to which BOP staff would be exposed were the videos at issue to be

       released. In any correctional environment, staff are at risk of being threatened, assaulted,

       embarrassed, or otherwise harassed by inmates. The possible reasons for such behavior are

       endless, and may include retaliation for some perceived wrong carried out by staff as well

                                                 15
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 16 of 18 PageID #: 333




          as efforts by inmates to upset the power dynamic within their institution. In addition, these

          actions by inmates take many forms, including not only physical assault and even murder 5

          but also attempts to harass or embarrass staff through false or unfounded allegations.

 39.      BOP staff all across the nation are constantly exposed to such threats of harm, retaliatory

          actions, and even physical abuse from inmates. There is no way to completely prevent such

          exposure, nor is there is any way to predict whether or when such threats, harm, or abuse

          will happen, or what will trigger it. The best BOP can do is to attempt to minimize such

          exposure, and doing so is among BOP’s highest priorities.

 40.      Disclosing videos such as those Plaintiff seeks here would not be consistent with such a

          priority. To the contrary, such disclosure would maximize the risk of harm to staff: by

          specifically disclosing which staff members were involved in a calculated use of force, and

          by showing the specific actions each member undertook during that use of force (actions

          the inmate opposed), one would essentially be putting a target on the back of each such

          staff member, inviting retaliation from an inmate intent on harming that staff member. This

          is not acceptable.

 41.      These concerns are particularly significant given that the videos at issue involve inmate

          Salameh, who not only has a documented proclivity for violence as well as a long history

          of insolence, disobedience, and even assault toward BOP staff, but who has also repeatedly


          5
             For example, in December 2018, five individuals entered pleas of guilty for their role in murdering a BOP
 correctional officer. The individuals admitted that they conspired to murder the staff member specifically in retaliation
 for his actions in seizing contraband from them, and that they recruited the assistance of hitmen from outside the
 facility to do the job. See DOJ Press Release, April 30, 2019, https://www.atf.gov/news/pr/five-men-sentenced-their-
 role-conspiracy-murder-federal-bureau-prisons-correctional-officer. In another case, an inmate in Pennsylvania
 stabbed a correctional officer at USP Canaan 200 times with two shanks and mutilated his body because of what he
 told prison officials was “a disrespect issue.” See DOJ Press Release, July 11, 2017, https://www.justice.gov/opa/pr/
 federal-jury-returns-sentence-life-imprisonment-murder-federal-correctional-officer; “Stunning Video, Testimony in
 Prison Murder Trial,” https://www.wnep.com/article/news/local/bradford-county/opening-statements-complete-in-
 prison-murder-trial/523-4c9f43ed-ba87-4a45-b02a-815b404fe9c1 (last visited Feb. 19, 2020). While murders of BOP
 staff members are thankfully rare, these cases highlights the many risks of harm a BOP staff member faces as a result
 of carrying out their official duties.


                                                           16
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 17 of 18 PageID #: 334




         abused (or attempted to abuse) his communication privileges to connect with confederates,

         fellow terrorists, and other violent extremists both inside and outside the institution. The

         risk that terrorists or others who sympathize with Salameh could attempt to retaliate against

         BOP personnel depicted in the videos is real. Indeed, as mentioned in his 2015 SAM

         extension notification, Salameh is “viewed as [a] hero[] by other Islamic extremists in their

         war against the United States” and is “a violent jihadist, committed … to inspire others

         who share [his] views.” Exh. H.

 42.     Moreover, even inmates unconnected and unknown to Salameh who have themselves been

         subjected to involuntary treatment in response to their own hunger strikes, or their family

         members or confederates, may, upon viewing the videos, attempt to take action against the

         staff depicted in the videos, in retaliation for what they claim happened to them.

 43.     As stated in my previous declaration, all of the above-described justifications for

         withholding the videos are necessary for BOP to carry out its core law enforcement mission

         of protecting the public, its staff, and inmates from harm. While these protection concerns

         are vital to BOP throughout its system, they are especially important at the Florence ADX,

         which is the institution where BOP houses its most dangerous convicts, often with histories

         of assaulting staff or other inmates, or criminal convictions resulting from terrorist acts

         against the United States, such as inmate Salameh. 6 Maintaining security and ensuring

         institutional order at Florence ADX is of paramount importance, and revealing BOP’s

         techniques and procedures for doing so could have detrimental effects for BOP staff, the

         inmates, and the general public.




         6
           Inmates such as Joaquin “El Chapo” Guzman with histories of significant violence as well as of attempted
 escape from custody with the assistance of outside confederates are also housed at Florence ADX.


                                                        17
Case 1:19-cv-04142-BMC Document 22-1 Filed 02/24/20 Page 18 of 18 PageID #: 335
